Appeal from a decision of the Workers’ Compensation Board, filed October 28, 1976, which affirmed a referee’s decision rejecting the carrier’s claim for reimbursement from the Special Disability Fund. The board found "the statement submitted by Dominick Carlino is based on hearsay and is not sufficient evidence to establish knowledge under the provisions of Section 15, subd. 8 of the [Workers’ Compensation Law] law.” The record supports the decision of the board. Decision affirmed, with costs to the Special Disability Fund against the employer and its insurance carrier. Mahoney, P. J., Sweeney, Larkin, Mikoll and Herlihy, JJ., concur.